                 Case 2:18-cv-01710-RSL Document 52 Filed 09/13/21 Page 1 of 2




 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9   MAPLE LEAF HOUSING
     INVESTMENTS, LLC, a Washington                 Case No. 2:18-cv-01710-RSL
10   company,

11          Plaintiff,
                                                    ORDER OF DISMISSAL
12          v.

13   TEXACO DOWNSTREAM PROPERTIES
     Inc., a Delaware corporation,
14
            Defendant.
15

16
            It having been reported to the Court on Monday, July 12, 2021 that the above cause has
17
     been settled, and no final order having yet been presented,
18
            The Court having issued an Order on July 15, 2021, dismissing this cause action without
19
     prejudice to the right of any party upon good cause shown within sixty (60) days hereof to reopen
20
     this cause if the reported settlement is not consummated,
21
            The parties having presented the Court with a joint stipulation requesting the settlement
22
     consummation period be extended from sixty (60) days to one hundred twenty (120) days,
23
            NOW, THEREFORE,
24
            IT IS ORDERED that this cause be and the same is hereby DISMISSED. This dismissal
25
     shall be without prejudice to the right of any party upon good cause shown within one hundred


      ORDER - 1
              Case 2:18-cv-01710-RSL Document 52 Filed 09/13/21 Page 2 of 2




     twenty (120) days after July 15, 2021 to reopen this cause if the reported settlement is not
 1
     consummated.
 2

 3
            Dated this 13th day of September, 2021.
 4

 5
                                               Robert S. Lasnik
 6                                             United States District Judge
 7
        Presented by:
 8
        VERIS LAW GROUP PLLC
 9

10      By: s/ Kevin M. Jackson
        Howard F. Jensen, WSBA #25144
11      Kevin M. Jackson, WSBA #56799
        1809 Seventh Avenue, Suite 1400
12      Seattle, WA 98101
        howard@verislawgroup.com
13      kevin@verislawgroup.com
        Attorneys for Maple Leaf Housing Investments, LLC
14

15      ROGERS JOSEPH O'DONNELL, PC

16
        By: s/ Robert C. Goodman
17      Robert C. Goodman, WSBA No. 49144
        Jon-Erik Magnus, WSBA No. 54691
18      311 California Street, 10th Floor
        San Francisco, CA 94104
19      rgoodman@rjo.com
        jmagnus@rjo.com
20      Attorneys for Texaco Downstream Properties Inc.
21

22

23

24

25


      ORDER - 2
